UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
JUDICIAL WATCH, INC.,                          )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 21-401 (FYP)
                                               )
UNITED STATES CAPITOL POLICE,                  )
                                               )
               Defendant.                      )
                                               )

                                   MEMORANDUM OPINION

        On January 21, 2021, Plaintiff Judicial Watch, Inc. (“Judicial Watch”) submitted a

request for records to Defendant United States Capitol Police (“USCP”). See ECF No. 1

(Complaint), ¶ 5. Plaintiff requested (1) email communications between the USCP Executive

Team and the Capitol Police Board concerning the security of the Capitol on January 6, 2021; (2)

email communications between the Capitol Police Board and the United States Department of

Justice, the Federal Bureau of Investigation, and the United States Department of Homeland

Security concerning the security of the Capitol on January 6, 2021; and (3) all video footage

from within the Capitol between 12 p.m. and 6 p.m. on January 6, 2021. Id. After the USCP

declined to provide the requested records, Plaintiff filed suit against the USCP, arguing that the

denial violated Plaintiff’s common law right of access to public records. Id., ¶ 9. In its

Complaint, Plaintiff requests that this Court (1) declare that Plaintiff is entitled to the records

under the common law right of access; and (2) compel Defendant to provide the records to

Plaintiff. Id., ¶ 14.

        On August 6, 2021, Defendant moved for summary judgment, arguing in relevant part
that the requested records do not qualify as public records; and that even if they were public

records, there are compelling reasons why they should not be disclosed. See generally ECF No.

12 (Defendant’s Motion for Summary Judgment). In response, Plaintiff filed a Motion for

Discovery with respect to one category of records — the video footage of the events on January

6, 2021 — seeking evidence that allegedly is necessary to demonstrate that the requested footage

is subject to the common law right of access. See ECF No. 14 (Plaintiff’s Motion for Limited

Discovery) at 4. In opposition, Defendant argues that the facts Plaintiff seeks to discover are not

necessary to decide the issues in this litigation. See ECF No. 16 (Defendant’s Opposition).

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 56(d) permits a court to defer ruling on a motion for

summary judgment and allow for discovery if “a nonmovant shows by affidavit or declaration

that, for specified reasons, it cannot present facts essential to justify its opposition[.]” See Fed.

R. Civ. P. 56(d). To obtain relief under Rule 56(d), the “movant must (1) ‘outline the particular

facts [the party defending against summary judgment] intends to discover and describe why

those facts are necessary to the litigation’; (2) explain why the party could not produce those

facts in opposition to the pending summary-judgment motion; and (3) ‘show [that] the

information is in fact discoverable.’” Jeffries v. Barr, 965 F.3d 843, 855 (D.C. Cir. 2020)

(quoting Convertino v. DOJ, 684 F.3d 93, 99–100 (D.C. Cir. 2012)) (alterations in original).

       “[T]he common law bestows upon the public a right of access to public records and

documents.” Washington Legal Foundation v. U.S. Sentencing Comm’n (WLF II), 89 F.3d 897,

902 (D.C. Cir 1996). A public record “is a government document created and kept for the

purpose of memorializing or recording an official action, decision, statement, or other matter of

legal significance[.]” Id. at 905; see also Washington Legal Foundation v. U.S. Sentencing

                                                   2
Comm’n (WLF I), 17 F.3d 1446, 1451 (D.C. Cir. 1994) (stating that the common law right of

access “extends only to ‘public records,’ [and] not to every document contained in government

files”). The D.C. Circuit employs a two-step test in determining whether a public right of access

exists. See WLF I, 17 F.3d at 1451–52. “[A] court should first decide whether the document

sought is a ‘public record.’ If the answer is yes, then the court should proceed to balance the

government’s interest in keeping the document secret against the public’s interest in disclosure.”

Id. In balancing those interests, the government can “avoid disclosure if its ‘specific interests

favoring secrecy outweigh the general and specific interests favoring disclosure.’” Id. at 1451

(quoting Mokhiber v. Davis, 537 A.2d 1100, 1108 (D.C. 1988)).

                                                  ANALYSIS

        Plaintiff moves for limited discovery to seek evidence that the requested video footage is

a public record subject to the common law right of access. See Pl. Mot. at 1; ECF No. 14-2

(Declaration of Michael Bekesha, Counsel for Judicial Watch), ¶ 9. Plaintiff argues that the

requested video footage is not routine “raw surveillance footage” because the USCP has

preserved it for future use. Id. at 5. In support of its argument, Plaintiff relies on the Declaration

of Thomas A. DiBiase, USCP General Counsel, which states that the footage was preserved for

“criminal prosecutions” and to “assist Congress and possibly other entities to understand how

such a vast breach of security could occur.” See Bekesha Decl., Ex. A, Declaration of Thomas

A. DiBiase, ¶ 10. 1 Plaintiff essentially argues that the decision to preserve the video footage for


1
        Mr. DiBiase’s Declaration was provided in In re: Press and Public Access to Video Exhibits in the Capitol
Riot Cases, No. 21-mc-00046. See Pl. Mot. at 5. In his Declaration, Mr. DiBiase states:

                 Soon after the events of January 6, the Department knew that its footage of the
                 riots would be essential to both criminal prosecutions arising out of the events as
                 well as to assist Congress and possibly other entities to understand how such a
                 vast breach of security could occur. The Department immediately preserved all
                 the footage from that date, starting at noon and continuing until 8:00 p.m. This
                                                         3
the stated reasons converted the surveillance video into a record that is “being ‘kept for the

purpose of memorializing or recording’ a ‘matter of legal significance[.]’” See Pl. Mot. at 6

(quoting WLF II, 89 F.3d at 902).

        Plaintiff seeks discovery primarily to determine: (1) who made the decision to preserve

the video footage; (2) how that decision was made; (3) why the video footage was preserved; and

(4) whether the USCP intends to destroy the footage at some point. Id. at 5–6. Plaintiff also

seeks discovery to “uncover evidence showing whether [there are] compelling reasons . . . why

the requested video footage should not be disclosed.” Id. at 6. On this point, Plaintiff notes that

Defendant argues in its Motion for Summary Judgment that the video footage should be kept

from the public because it contains information about sensitive security locations and security

techniques. Id. While Plaintiff does not dispute that some of the footage may contain sensitive

details, Plaintiff contends that not all of the over 14,000 hours of footage contains such

information. Id. at 6–7. Consequently, Plaintiff seeks to discover (1) how many hours of the

requested footage contain “security information;” (2) how many hours reveal the layout and

weaknesses of the Capitol; and (3) how many hours have been shown publicly. See Bekesha

Decl., ¶ 10.

        Defendant argues that discovery is unnecessary because the evidence that Plaintiff seeks

does not bear on whether the video footage is a “public record.” See Def. Opp. at 1. In support

of its argument, Defendant relies on evidence that the purpose of the USCP’s closed video

system is to record routine surveillance footage, which is normally is purged after 30 days. Id. at




                 footage was then provided to two distinct groups: Congressional entities and non-
                 Congressional entities.

See DiBiase Decl., ¶ 10 (footnotes omitted).
                                                        4
5–6. Defendant also notes that it is the policy and practice of the USCP to strictly limit the

disclosure of the surveillance footage, including providing the footage only in cases involving

serious crimes or national security, and only to law enforcement agencies. Id. at 5; ECF 12-3

(Declaration of James W. Joyce, Senior Counsel for USCP, ¶¶ 13–15. 2 Based on this evidence,

Defendant argues that the footage was not created “for the purpose of memorializing” a matter of

legal significance. See Def. Opp. at 6. Defendant also points to the DiBiase Declaration, which

explicitly states that the footage from January 6, 2021, is being preserved for use in criminal

prosecutions and congressional investigations. See DiBiase Decl., ¶ 10. Defendant argues that

these statements “allow[] no room for the suggestion” that the footage was kept and preserved

for the purpose of memorializing a matter of legal significance, and there is therefore no need for

additional discovery on the issue. See Def. Opp. at 6. According to Defendant, the D.C.

Circuit’s test of whether a record is “public” looks to the purpose for which a record was created,

not how the information is treated after the government creates it. Id. at 6–7 (citing WLF II, 89

F.3d at 905). Thus, Defendant reasons, Plaintiff’s theory that subsequent preservation of video

footage can convert such footage into a public record is unsupportable and would “gut” the



2
          The Joyce Declaration states that “[i]n response to requests from congressional committees and law
enforcement agencies, the USCP has provided security camera footage from the attempted insurrection at the
Capitol on January 6” to various congressional committees and law-enforcement agencies. See Joyce Decl., ¶ 16.
The Joyce Declaration also states: “The USCP has an extensive system of cameras on the Capitol Grounds, which
are part of a sophisticated closed circuit video (CCV) system. . . . Access to this USCP CCV system is strictly
limited.” Id., ¶ 13. The Declaration further states:

                 The disclosure of any footage from these security cameras is strictly limited and
                 subject to a policy that regulates the release of such footage. . . . The [Department]
                 Directive notes that “[t]he Capitol Police Board . . . directed that cameras would
                 only be used for matters related to national security and legitimate law
                 enforcement purposes (e.g., serious crimes).” . . . The USCP has consistently
                 taken a restrictive view of releasing camera footage in all cases including those
                 involving serious crimes or national security.

Id., ¶¶ 14–15 (quoting ECF No. 12-5, Ex. C (Department Directive 1000.002)).
                                                           5
public records test. Id. at 7. Defendant further contends that Plaintiff does not need information

about the number of hours of footage to argue that the public interest in disclosure outweighs the

government’s interest in secrecy. Id.

       Plaintiff cites no precedent for granting limited discovery under the present

circumstances. The D.C. Circuit has explained that the district court can decide a claim under

the common law right of public access when it can “familiarize itself with the documents at

issue.” WLF I, 17 F.3d at 1452; see also id. (explaining that at most, district court should require

government to submit a Vaughn index to determine whether requested materials are “public

records”). Here, the nature of the video footage is not in dispute: Defendant has already

provided evidence explaining why the footage was created, and why it was kept and preserved.

See Joyce Decl., ¶¶ 13–15 (noting that video is part of routine surveillance footage); DiBiase

Decl., ¶ 10 (explaining that footage was preserved for use in criminal prosecutions and

congressional investigations).

       With respect to the issue of whether the video footage is a public record, the requested

discovery is not essential for Plaintiff to argue that routine surveillance video footage that

originally did not fit the definition of “public record” became a public record when the USCP

preserved the footage so that it could be utilized in criminal prosecutions and congressional

investigations. See Pl. Mot. at 4–5; Def. Opp. at 6–7. To make the posited argument, it is not

necessary to know who made the decision to preserve the video, how the decision was made, and

whether there are plans to destroy the video footage in the future. To be sure, the reason why the

decision was made is relevant, but that is already known. The Court finds that there is sufficient

information for it to “familiarize itself with the documents” and make an informed decision at

the summary judgment stage, and that Plaintiff has not demonstrated that limited discovery is

                                                  6
“essential” to justify its opposition to the pending Motion for Summary Judgment. See Fed. R.

Civ. P. 56(d); WLF I, 17 F.3d at 1452.

       With respect to Plaintiff’s request for discovery to support its argument that the public’s

interest in disclosure outweighs the interest in privacy, Plaintiff argues only that not all 14,000

hours of video footage contain secure and sensitive information. See Pl. Mot. at 6–7. This

argument can be made without access to additional facts. Plaintiff does not need to know the

specific number of hours of footage that contain sensitive information to argue that any footage

lacking such information should be disclosed. Therefore, Plaintiff again fails to establish that the

requested discovery is essential or necessary to litigate the Motion for Summary Judgment. See

Jeffries, 965 F.3d at 855; Fed. R. Civ. P. 56(d).

                                          CONCLUSION

       For the foregoing reasons, limited discovery is not necessary for the parties to litigate the

pending Motion for Summary Judgment, and the Court denies Plaintiff’s Motion for Discovery.

A separate Order will issue this day.




                                               Florence Y. Pan
                                               United States District Judge

Date: November 3, 2021




                                                    7